Case 3:18-cv-11026-MAS-DEA Document 491 Filed 07/26/21 Page 1 of 2 PageID: 13895
                                                                                            CHARLES H. CHEVALIER
                                                                                            Director

                                                                                            Gibbons P.C.
                                                                                            One Gateway Center
                                                                                            Newark, New Jersey 07102-5310
                                                                                            Direct: (973) 596-4611 Fax: (973) 639-6263
                                                                                            cchevalier@gibbonslaw.com




                                                                      July 26, 2021


     VIA ECF
     Hon. Michael A. Shipp, U.S.D.J.
     U.S. District Court
     District of New Jersey
     Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
     402 East State Street
     Trenton, New Jersey 08608

             Re:          Amgen Inc. v. Sandoz, Inc., No. 3:18-cv-11026(MAS)(DEA)(consolidated)

  Dear Judge Shipp:

           We, along with Covington & Burling LLP, and Sidley Austin LLP, represent Plaintiff
   Amgen Inc. (“Amgen”) in the above-referenced consolidated Hatch-Waxman litigation. In
   advance of the July 28, 2021 closing arguments (see ECF No. 456), we submit on behalf of all
   parties the below list of counsel who will be attending and presenting closing arguments.




                   PARTY                                ATTENDING                         PRESENTING

   Amgen Inc.                                       Charles H. Chevalier              Jeffrey B. Elikan
                                                    Rachel S. Johnston                Alexa Hansen

                                                    George F. Pappas
                                                    Michael N. Kennedy
                                                    Jeffrey B. Elikan
                                                    Alexa Hansen
                                                    Priscilla Dodson
                                                    Philip S. May

                                                    Wendy Whiteford
                                                    Eric Agovino
                                                    Dennis Smith
                                                    Nikki Gifford

   Sandoz Inc.                                      Eric Abraham                      George Lombardi
                                                    Nakul Shah

                                                    George Lombardi
  Newark New York Trenton Philadelphia Wilmington                                               gibbonslaw.com
Case 3:18-cv-11026-MAS-DEA Document 491 Filed 07/26/21 Page 2 of 2 PageID: 13896



  July 26, 2021
  Page 2




                                 Maureen Rurka
                                 Samantha Lerner
                                 Noori Torabi
                                 Sharon Lin
                                 Courtney Block

                                 Neema Kuma
                                 Philip Carey
                                 Thomas Cullen

   Zydus Pharmaceuticals         Robert Lufrano                  David Abramowitz
   (USA) Inc.
                                 Michael Gaertner
                                 David Abramowitz
                                 Carolyn Blessing
                                 Emily Savas
                                 August Melcher

                                 Dr. Brij Khera




                                             Respectfully submitted,

                                             s/ Charles H. Chevalier
                                                Charles H. Chevalier

  cc: All counsel of record (via ECF and Email)
